This is an original action wherein the relator seeks to mandate the respondent to reinstate certain proceedings supplemental to execution which are being prosecuted in respondent's court.
The relator has described the respondent in the caption of his petition as an individual. There are sufficient allegations in the petition, however, to indicate that the action is 1.  brought against the respondent as Judge of the St. Joseph Circuit Court. We will, therefore, disregard this irregularity.
It is alleged in this petition that the respondent has "revoked and nullified said proceedings." It is not clear what is meant by this allegation. There is attached to said petition, 2.  however, a certified copy of the record of all the proceedings referred to in same, and from this record it appears that these proceedings have not been in any manner, altered, modified, changed, revoked or nullified. In other words, relator's petition is contrary to the records of the court which is attached thereto. Under these circumstances we are bound by the record, as it imports verity. State ex rel. Thompson v.Rhoads (1946), 224 Ind. 136, 65 N.E.2d 248.
Relator's petition is, therefore, denied.
NOTE. — Reported in 85 N.E.2d 629. *Page 265